OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant pleaded not guilty to driving while intoxicated. Tex.Rev.Civ. State. Ann. art. 67011-1 (Vernon Supp.1994) (current version at Tex. Penal Code Ann. 49.04 (Vernon 1 1994 & Supp.1998)). The trial court found him guilty and sentenced him to 180 days in jail and a $1,500 fine, probated for eighteen months. The Court of Appeals affirmed. Corpus v. State, 931 S.W.2d 30 (Tex.App.—Austin 1996).
We granted appellant’s petition for discretionary review to determine (1) the applicability of the Medical Practices Act, Article 4495b, § 5.08, revised civil statutes, to appellant’s case, and (2) whether appellant’s medical records were obtained in violation of the Fourth Amendment of the U.S. Constitution, Article I, § 9 of the Texas Constitution, and Article 38.23 of the Texas Code of Criminal Procedure. After careful review of the appellate record, the Court of Appeals’ opinion, and the briefs before this Court, we conclude that our initial decision to grant review was improvident. Accordingly, we dismiss appellant’s petition for discretionary review. Tex. R.App. P. 69.3.
OVERSTREET and MEYERS, JJ., dissent.